UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-87696 EXOUSIA ADVANCED MATERIALS, INC. Formerly Cyber Law Reporter, Inc. (Name of small business issuer in its charter) Texas 76-0636625 (State or Other Jurisdiction of incorporation or Organization) (I.R.S. Employer Identification No.) 1200 Soldier’s Field Drive, Suite 200 Sugar Land, Texas 77479 (832) 236-0090 (Address of Principal Executive Offices) (Issuer's Telephone Number, Including Area Code) Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, par value $0.001 (Title of Class) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES [X] NO [ ] State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 30,231,405 shares of common stock, par value $0.001 as of August 8, 2007 Transitional Small Business Disclosure Format (check one): YES [ ] NO [X] EXOUSIA ADVANCED MATERIALS, INC. AND CONSOLIDATED SUBSIDIARIES A DEVELOPMENT STAGE ENTERPRISE REPORT ON FORM 10-QSB For the Quarterly Period Ended June 30, 2007 CONTENTS PART I—FINANCIAL INFORMATION 3 Item 1. Financial Statements (unaudited) 3 Item 2. Management’s Discussion and Analysis or Plan of Operation 11 Item 3.Controls and Procedures 13 PART II—OTHER INFORMATION 13 Item 1. Legal Proceedings 13 Item 2. Changes in Securities 14 Item 3. Defaults Upon Senior Securities 14 Item 4. Submission of Matters to a Vote of Security Holders 14 Item 5. Other Information 14 Item 6. Exhibits and Reports on Form 8K 14 PART I – FINANCIAL INFORMATION Item 1 – Financial Statements EXOUSIA ADVANCED MATERIALS, INC. AND CONSOLIDATED SUBSIDIARIES A DEVELOPMENT STAGE ENTERPRISE (Formerly Cyber Law Reporter, Inc.) BALANCE SHEETS AS OF JUNE 30, 2, 2006 June 30, 2007 (Unaudited) December 31 2006 ASSETS Cash and cash equivalents $8,660 $41,535 Investments -Available for sale (pledged) 200,000 - Accounts receivable trade - - Due from acquisition targets: - related 26,438 14,020 - unrelated 74,491 15,123 Notes Receivable 8,123 Prepaid expenses 104,592 - TOTAL CURRENT ASSETS $422,304 $70,678 NON-CURRENT ASSETS Debt issuance costs net of amortization of $21,829 and $15,912 at June 30, 2007 and December 31, 2006, respectively $44,440 $66,269 Patent, net of amortization of $2,412 and $1,096 as ofJune 30, 2007 and December 31, 2006, respectively 47,588 48,904 Office Equipment, net of depreciation of $829 at June 30, 2007 11,401 Other intangibles 1,000,000 - TOTAL NON-CURRENT ASSETS 1,103,429 115,173 TOTAL ASSETS $1,525,733 $185,851 The accompanying notes are an integral part of these financial statements. 3 EXOUSIA ADVANCED MATERIALS, INC. AND CONSOLIDATED SUBSIDIARIES A DEVELOPMENT STAGE ENTERPRISE (Formerly Cyber Law Reporter, Inc.) BALANCE SHEETS (Continued) AS OF JUNE 30, 2, 2006 June 30, 2007 (Unaudited) December 31 2006 LIABILITIES AND SHAREHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued liabilities $1,361,867 $62,910 Unearned revenues - 4,093 Notes payable – Line of Credit 199,800 Notes and accrued interest payable to related parties 22,996 502,323 Debenture principal and interest payable 254,295 185,496 TOTAL CURRENT LIABILITIES $1,838,958 $754,822 SHAREHOLDERS' DEFICIT Preferred stock, $0.001 par value, 10 million shares authorized, none issued or outstanding - - Common stock $0.001 par value, 50 million shares authorized;30,256,405 and 28,433,245 shares issued and outstanding at June 30, 2007 and December 31, 2006, respectively 30,256 28,433 Additional paid-in capital 1,169,637 - Deficit accumulated during the development stage (1,513,118) (597,404) Total shareholders' deficit (313,225) (568,971) TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $1,525,733 $185,851 The accompanying notes are an integral part of these financial statements. 4 EXOUSIA ADVANCED MATERIALS, INC. AND CONSOLIDATED SUBSIDIARIES A DEVELOPMENT STAGE ENTERPRISE (Formerly Cyber Law Reporter, Inc.) STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 AND THE PERIOD FROM INCEPTION (MAY 2, 2005) TO JUNE 30, 2007 (Unaudited) Three Months Ended June 30, Six Months Ended June 30, May 2, 2005 to June 30, 2007 2007 2006 2007 2006 REVENUES: Sales $- $- $ 62,424 $- $62,424 Cost of sales - - 54,325 - 54,325 GROSS MARGIN - $- 8,099 - 8,099 EXPENSES Compensation - officers and directors 165,000 12,300 337,500 24,800 441,980 General and administrative expenses 375,309 22,974 410,589 42,353 529,574 Professional fees 34,718 1,900 75,453 2,780 117,433 Research and development expenses 2,600 14,966 6,413 40,287 76,938 Depreciation and amortization 50,657 - 79,474 - 80,570 TOTAL OPERATING EXPENSES 628,284 52,140 909,429 110,220 1,246,494 OPERATING LOSS (628,284) (52,140) (901,330) (110,220) (1,238,395) OTHER INCOME (EXPENSE): Impairment in value of patent - - (180,000) Interest expense (2,253) (339) (2,378) (653) (2,378) Interest expense to related parties (4,987) - (15,632) (19,537) Interest income 1,784 2 1,784 2 2,367 Other income - - 1,843 - 2,830 Total Other Income (Expense) (5,457) (337) (14,384) (651) (196,719) NET LOSS $ (633,741) $(52,476) $(915,714) $(110,871) $(1,435,114) Basic and diluted net loss per share $(0.02) $(0.04) $ (0.03) $ (0.09) $(0.11) Weighted average number of shares outstanding 29,383,905 1,234,530 29,383,905 1,234,530 13,140,048 The accompanying notes are an integral part of these financial statements. 5 EXOUSIA ADVANCED MATERIALS, INC. AND CONSOLIDATED SUBSIDIARIES A DEVELOPMENT STAGE ENTERPRISE (Formerly Cyber Law Reporter, Inc.) STATEMENT OF SHAREHOLDERS’ DEFICIT FROM INCEPTION TO JUNE 30, 2007 (Unaudited) Date No. of Shares Capital Stock Additional Paid In Capital Deficit Accumulated During the Development Stage Total Inception 05/02/05 - - $- $ - $ - Share issued at inception for services 05/02/05 1,000,000 1,000 1,000 Shares issued for cash 08/19/05 50,000 50 24,950 25,000 Net loss through December 31, 2005 (51,866) (51,866) Balance, December 31, 2005 1,050,000 1,050 24,950 (51,866) (25,866) Shares issued for services 06/30/06 23,399,245 23,399 19,500 42,899 Shares issued for patents 07/28/06 200,000 200 229,800 230,000 Shares issued for cash 01/12/06 50,000 50 24,950 25,000 01/18/06 50,000 50 24,950 25,000 02/06/06 50,000 50 24,950 25,000 02/22/06 50,000 50 24,950 25,000 04/27/06 50,000 50 24,950 25,000 Shares issued in reverse merger with Cyber Law Reporter, Inc. 12/31/06 3,534,000 3,534 (399,000) (78,004) (473,470) Net Loss (467,534) (467,534) Balance, December 31, 2006 28,433,245 28,433 - (597,404) (568,971) Shares issued for prepaid services 01/31/07 148,000 148 110,852 111,000 Shares issued for debt issuance costs 02/06/07 75,000 75 13,800 13,875 Shares issued for debt issuance costs 03/02/07 25,000 25 4,600 4,625 Conversion of note payable 03/19/07 486,160 486 485,674 486,160 Shares issued for services 04/01/07 25,000 25 24,475 24,500 Shares issued for services 04/11/07 239,000 239 226,811 227,050 Shares issued for services 06/05/07 25,000 25 24,225 24,250 Shares issued for cash 04/11/07 800,000 800 279,200 280,000 Net loss (915,714) (915,714) Balance, June 30, 2007 30,256,405 30,256 $1,169,637 $(1,513,118) $(313,225) The accompanying notes are an integral part of these financial statements. 6 EXOUSIA ADVANCED MATERIALS, INC. AND CONSOLIDATED SUBSIDIARIES A DEVELOPMENT STAGE ENTERPRISE (Formerly Cyber Law Reporter, Inc.) STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2007 AND 2006 AND THE PERIOD FROM INCEPTION (MAY 2, 2005) TO JUNE 30, 2007 (Unaudited) Six Months Ended June 30, May 2, 2005 to June 30, 2007 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $(915,714) $(110,871) $ (1,435,114) Adjustments to reconcile net lossto net cashed by operating activities: Capital stock issued for services 275,800 - 318,899 Depreciation and amortization 79,474 653 80,570 Interest payable to related parties 15,632 - 632 Impairment of patent - - 180,000 Change in operating assets and liabilities: Accounts receivable, trade - - - Prepaid expenses (30,592) 10,070 (29,792) Unearned revenues (4,093) - - Accounts payable and accrued liabilities 298,957 3,604 342,947 Net cash used by operating activities $(280,536) $(96,545) $(541,858) CASH FLOWS FROM INVESTING ACTIVITIES Cash used for assets purchase $(8,123) $- $(8,123) Investment purchases (200,000) - (200,000) Increase in notes receivable (12,231) - (12,231) Loans made to acquisition targets (71,785) (29,828) (100,928) Net cash used in investing activities $(292,139) $(29,828) $(321,282) CASH FLOWS FROM FINANCING ACTIVITIES Common stock issued for cash $280,000 $125,000 $430,000 Proceeds from debenture offering 60,000 25,000 242,000 Proceeds from Notes payable – business LOC 199,800 - 199,800 Shareholder loans - (23,991) - Net cash provided by financing activities $539,800 $126,009 $871,800 NET INCREASE/(DECREASE) IN CASH AND CASH EQUIVALENTS (32,875) (363) 8,660 Cash and cash equivalents, beginning of period 41,535 1,214 - Cash and cash equivalents, end of period $8,660 $1,214 $8,660 The accompanying notes are an integral part of these financial statements. 7 EXOUSIA ADVANCED MATERIALS, INC. AND CONSOLIDATED SUBSIDIARIES A DEVELOPMENT STAGE ENTERPRISE STATEMENTS OF CASH FLOWS (Continued) FOR THE SIX MONTHS ENDED JUNE 30, 2007 AND 2006 AND INCEPTION (MAY 2, 2005) TO JUNE 30, 2007 (Unaudited) Six Months Ended June 30, May 2, 2005 to June 30, 2007 2007 2006 Supplemental disclosures ofcash flow information: Cash paid for: Interest 125 - 312 Income taxes - - - Non-cash activities: Common stock issued for: services and prepaid services 111,000 - 154,899 purchase of patents - - 230,000 conversion of note payable to equity 480,000 - 480,000 conversion of interest on note payable 6,160 - 6,160 Note payable issued for: services related to reverse merger - - 480,000 The accompanying notes are an integral part of these financial statements. 8 EXOUSIA ADVANCED MATERIALS, INC. AND CONSOLIDATED SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 – BASIS OF PRESENTATION Presentation of Interim Information The accompanying consolidated financial statements of Exousia Advanced Materials, Inc. (“Exousia” or the “Company”) have been prepared by the Company without audit, pursuant to the rules and regulations of the Securities and Exchange Commission.Certain information and footnote disclosures normally included in financial statements prepared in conformity with generally accepted accounting principles have been omitted or condensed pursuant to such rules and regulations.These statements should be read in conjunction with the Company’s audited consolidated financial statements and notes thereto included in the Company’s Form 10-KSB for the year ended December 31, 2006.In management’s opinion, these interim consolidated financial statements reflect all adjustments (consisting of normal and recurring adjustments) necessary for a fair presentation of the consolidated financial position and results of operations for each of the periods presented.The accompanying unaudited interim financial statements as of and for the six months ended June 30, 2007 are not necessarily indicative of the results which can be expected for the entire year. Investments Our investments consist of a CD pledged to securitize a line of credit from a local bank. This CD is recorded at its fair market value as it is classified has held for sale. NOTE 2 – GOING CONCERN As reflected in the accompanying financial statements, the Company has deficit working capital, has only begun revenue-generating activities, had no manufacturing or distribution systems in place and has incurred net losses of $1,513,118 from its inception on May 2, 2005 through June 30, 2007.Although the Company has engaged in fund raising efforts, there is no guarantee that either the fund raising efforts or cash flows from operations, if any, will generate sufficient working capital for the Company to remain as a going concern. If the Company is unable to raise sufficient capital and fails to achieve profitable operations with positive cash flows, it will be forced to liquidate its assets in an attempt to pay creditors at which time the assets on the accompanying balance sheet as of June 30, 2007 will be liquidated at amounts possibly substantially less than carried as of that date.It is therefore possible that, should the Company be forced to liquidate, there will be insufficient cash to pay all creditors and provide the Company’s shareholders a return on their investment. NOTE 3 - COMMON STOCK TRANSACTIONS As of June 30, 2007, the Company had 30,256,405 common shares issued and outstanding of which 20,399,245 or 67% are owned directly or indirectly by officers and directors of the Company. We had the following common stock transaction during the six month period ended June 30, 2007: · 148,000 restricted common shares to a consulting firm pursuant to a contract to provide investor relations management services. The value of the shares rendered was explicitly stated in the contract at $0.75 per share resulting in a prepaid expense of $111,000. (See Note 8 for further discussion) · 100,000 shares issued for cash of $18,500 to accredited investors as part of a private placement. · 486,160 shares issued for conversion of a note. (See Note 7 for further discussion) · 289,000 shares issued for services valued at $275,800 based upon the closing price of the Company’s common stock. · 800,000 shares issued for cash of $280,000 to accredited investors as part of a private placement. · 250,000 shares were issued and later requested to be returned as a result of the private activity bond not being funded as discussed in Note 9. These shares are not reflected as outstanding in the Company’s financial statements. NOTE 4 – STOCK BASED COMPENSATION Prior to December 31, 2005, we accounted for stock based compensation under Statement of Financial Accounting Standards No. 123 Accounting for Stock-Based Compensation. As permitted under this standard, compensation cost was recognized using the intrinsic value method described in Accounting Principles Board Opinion No. 25, Accounting for Stock Issued to Employees. Effective December 31, 2005, the Company adopted Statement of Financial Accounting Standards No. 123R (Revised 2004), Share-Based Payment (FAS 123R) and applied the provisions of the Securities and Exchange Commission Staff Accounting Bulletin No. 107 using the modified-prospective transition method.We did not issue any options to employees in the prior periods thus, there was no impact of adopting the new standard on prior periods presented, and thus no pro-forma results have been presented. There were no stock options granted to employees or non-employees during the six months ended June 30, 2007. NOTE 5 – DEBENTURES PAYABLE During 2006 and the six months ended June 30, 2007, the Company entered into convertible notes with a small group of accredited investors in the total amount of $242,000. The Notes have a term of twelve months and bear simple interest at a rate of 8% per annum.Investors received a stock kicker of two shares of common stock for each $1.00 of investment made in the convertibles notes resulting in the issuance of 364,000 shares of common stock to these investors for the year ended December 31, 2006 and an additional 100,000 shares during the six months ended June 30, 2007.These shares were valued at $85,681 and are included in “Debt Issuance Costs”.As of June 30, 2007, $12,295 of interest has been accrued. The convertible notes bear a conversion right allowing the investors to convert the face amount of the notes and any accrued interest into common stock at the valuation of the last equity round raised by the Company prior to the date of conversion. NOTE 6 – NOTE PAYABLE LINE OF CREDIT The Company entered into a line of credit agreement for $200,000 with a local bank securitized by a CD in the same amount. The note is bears interest at 8.25% and is due on demand. NOTE 7 – OTHER LONG-TERM DEBT In 2006, prior to the completion of the reverse merger with Exousia Corp., we entered into a consulting agreement with Goldbridge Consulting, LLC, a related enterprise, with payment being made for services rendered to Exousia Corp. prior to the date of the acquisition in the form of a convertible note in the amount of $480,000.The note contained provision for an automatic conversion to unregistered common stock at a conversion price of $1.00 per share on the date on which the common stock of the Company has traded at $1.00 per share or more for twenty consecutive trading days. On March 18, 2007, the requirements for the forced conversion were met and the note principal of $480,000 and accrued interest of $6,160 were converted into 486,160 shares of unregistered common stock. NOTE 8 – PREPAID EXPENSES, PATENTS AND INTANGIBLE ASSETS During the three months ended March 31, 2007, we issued 148,000 restricted common shares to a consulting firm pursuant to a contract to provide investor relations management services.The contract is for one year and commenced on March 1, 2007.This contract provides for a payment in cash of $10,000 per month until the shares are registered on an SB-2 filing. The value of the shares rendered was explicitly stated in the contract at $0.75 per share.We therefore recorded a prepaid expense in the amount of $111,000.Of this amount, we have amortized four months, or $37,000 to General and Administrative Expenses for the six months ended June 30, 2007. On March 28, 2007, we entered into an agreement with In-Pipe Technologies, LLC. (“In-Pipe”) to develop and market In-Pipe’s proprietary technology relating to the dosing of microbes into wastewater tanks used in recreational vehicles, private aircraft, private wastewater and trains.The contract requires us to pay In-Pipe a total of $1 million in five installments culminating with the final payment in June, 2008.The first payment of $200,000 was due and payable on the first day after we were to receive funds from the issuance and sales of industrial revenue bonds previously approved for us by the City of Elkhart, Indiana.Subsequent payments are $100,000 due October 31, 2007; $100,000 due January 10, 2008; $300,000 due March 30, 2008 and $300,000 due June 30, 2008. The initial term of our agreement with In-Pipe terminates on December 31, 2009 and is renewable each year thereafter by agreeing to share in the gross profits of the product sales.This intangible asset will be amortized over the initial period of the agreement. The Company is currently in discussions with In-Pipe concerning the payment terms and any changes due to the Company’s decision not to go forward with the closing of the industrial revenue bond. In 2006, we paid 100,000 shares of our restricted common stock to obtain the rights to a patent relating to certain photoluminescent signage technologies.Our carrying amount of this patent is $50,000 of which, as of June 30, 2007, we have amortized $2,412 which is included in “Depreciation and amortization expense”. NOTE 9 – ACQUSITION TARGES & NOTES RECEIVABLE The Company has lent money to various acquisition targets in the form of notes receivable due between July 1, 2007 and September 30, 2007. These notes bear interest at rates between 6% -8.5%. The Company plans to fund these planned acquisitions through either private activity development bonds or other equity investments. Subsequent to June 30, 2007 as more fully discussed in Note 10 below the Company elected not to proceed with the private activity development bond. No further information regarding the Company’s plans is available at this time. NOTE 10 – SUBSEQEUNT EVENT On July 17, 2007, the Company decided not to proceed with the closing of the manufacturer’s private activity development bond for $6.5 million approved by the City of Elkhart, Indiana on April 16, 2007 as a result of a due diligence finding that a closing assumption essential to the consummation of the asset purchase of Product Spectrum Group, Inc. could not be realized. In addition the Company has determined that it could more effectively accomplish its business plan without the accompanying debt burden of the bond. The Company has authorized NW Capital Markets, Inc. of Jersey City, New Jersey to seek alternative funds in the amount of $1.5 million through a corporate debt placement. As a result of this development the Company cannot reasonable predict when and if they will be able to move forward with their planning acquisitions. Item 2 – Management’s Discussion and Analysis or Plan of Operation The following discussion should be read along with our financial statements as of June 30, 2007, which are included in another section of this document and with our form 10-KSB as of December 31, 2006 which contains a more detailed discussion of our plan.This discussion contains forward-looking statements about our expectations for our business and financial needs.These expectations are subject to a variety of uncertainties and risks that may cause actual results to vary significantly from our expectations.The cautionary statements made in our Report on Form 10-KSB should be read as applying to all forward-looking statements in any part of this report. In 2006, the Company entered into a letter of intent with NW Financial of Jersey City, New Jersey, who agreed to act as the underwriter and selling agent for a tax free Manufacturer’s Private Activity Bond in the face amount of $6,500,000 (the “Bond”).On July 17, 2007, the Company decided not to proceed with the closing of the Bond as a result of a due diligence finding that a closing assumption essential to the consummation of the asset purchase of Product Spectrum Group, Inc. could not be realized. In addition , the Company has determined that it could more effectively accomplish its business plan without the accompanying debt burden of the Bond.; The Company has authorized NW Capital Markets, Inc. of Jersey City, New Jersey to seek alternative funds in the amount of $1.5 million through a corporate debt placement. Liquidity and Capital Resources As of June 30, 2007, we had total assets of $1,525,733 and $1,838,958 in current liabilities.As of December 31, 2006, we had total assets of $185,851 and $754,822 in current liabilities. Our revenues for the six months ended June 30, 2007 and 2006 were $62,424 and zero, respectively.We sustained losses of $910,541 and $52,476 for the quarter ended June 30, 2007 and 2006, respectively.Cash consumed in operating activities was $280,536 and $96,545 for the six months ended June 30 2007 and 2006, respectively. As of June 30, 2007, our estimated monthly operating costs are approximately $92,000.If we are able to ramp up our business in 2007, we expect our operating expenses to increase to approximately $1.2 million for the year. Exousia Advanced Materials, Inc. (formerly Cyber Law Reporter, Inc.) had proceeds of $182,000 through December 31, 2006 and an additional $60,000 for the six months ended June 30, 2007 from the sale of convertible notes to accredited investors.These Notes are for a twelve month term from the date of investment and bear interest at a rate of 8%.The Note Holders have the right to convert the Notes to equity at the price of the last equity round raised by the Company prior to the date of conversion.In addition, we granted two shares of restricted common stock for each $1.00 loaned to the Company as an incentive to the investors resulting in the issuance of 464,000 shares of common stock. Our financial statements are prepared using principles applicable to a going concern, which contemplates the realization of assets and liquidation of liabilities in the normal course of business.However, we do not have significant cash or other material liquid assets, nor do we have an established source of revenue sufficient to cover our operating costs and to allow us to continue as a going concern.We may, in the future, experience significant fluctuations in our results of operations.If we are required to obtain additional debt and equity financing or our illiquidity could suppress the value and price of our shares if and when trading in those shares develops.However, our future offerings of securities may not be undertaken, and if undertaken, may not be successful or the proceeds derived from these offerings may be less than anticipated and/or may be insufficient to fund operations and meet the needs of our business plan.Our current working capital is not sufficient to cover expected cash requirements for 2007 or to bring us to a positive cash flow position.It is possible that we will never become profitable and will not be able to continue as a going concern. General The Company has dismissed Harper & Pearson, P.C, as its independent auditors.Harper & Pearson, P.C. has served as the independent auditor of the Company’s annual financial statements from the periods ending December 31, 2001, through December 31, 2006 and the subsequent interim period ended March 31, 2007. From the date on which Harper & Pearson, P.C. was engaged until the date they were dismissed, there were no disagreements with Harper & Pearson, P.C. on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreements, if not resolved to the satisfaction of Harper & Pearson, P.C., would have caused Harper & Pearson, P.C. to make reference to the subject matter of the disagreements in connection with any reports it would have issued, and there were no "reportable events" as that term is defined in Item 304(a) (1) (iv) of Regulation S-B. Harper & Pearson, P.C.'s reports on the Company's financial statements for years ended December 31, 2001, through December 31, 2006 did not contain adverse opinions or disclaimers of opinion, nor were they qualified or modified as to uncertainty, audit scope or accounting principles. The Company has provided Harper & Pearson, P.C. with a copy of the foregoing disclosure, and has requested that Harper & Pearson, P.C. furnish the Company with a letter addressed to the Securities and Exchange Commission stating whether or not it agrees with such disclosure. On August 7, 2007, the Company executed an engagement letter with McElravy, Kinchen
